Citation Nr: 1003360	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-03 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Diego, 
California


THE ISSUE

1.  Eligibility for enrollment in the VA medical healthcare 
system.

2.  Entitlement to waiver of indebtedness resulting from 
medical care rendered by the VA.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The appellant had more than 13 years of service in the Army 
National Guard, to including a period of active duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 determination by the 
Department of Veterans Affairs (VA) Medical Center in San 
Diego, California.

In December 2009, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to payment of medical bills that has 
resulted in an overpayment is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant was a member of the Army National Guard and 
served on ACDUTRA; he did not serve on active duty.




CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical healthcare system.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.203


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009).  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).

The issue before the Board is whether the appellant had 
qualifying service to establish eligibility for VA benefits.  
The record includes service department verification.  Because 
qualifying service and how it may be established is outlined 
in statute and regulation and because service department 
certifications of service are binding, the Board's review is 
limited to interpreting the pertinent law and regulations.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000). 

II.  Analysis of Claim

A "veteran" is an individual who served in the active 
military, naval, or air service and was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).

With respect to reserve service, military, naval or air 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred in or aggravated by the 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred in or aggravated by 
the line of duty.  38 U.S.C.A. § 101 (24) (West 2002); 38 
C.F.R. § 3.6(a) (2009).  Active duty for training includes 
full-time duty performed by members of the National Guard or 
Air National Guard of any state under sections 316, 502, 503, 
504, or 505 of title 32 of the United States Code.  38 C.F.R. 
§ 3.6(c)(3) (2009).  Presumptive periods do not apply to 
ACDUTRA of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

A National Guard report of service reflects that the 
appellant had 13 total years of service with the National 
Guard.  He had a period of active duty for training from June 
1977 to August 1978.  The appellant has not claimed, nor does 
the evidence reflect, that the appellant has any disability 
incurred during a period of ACDUTRA.

Under 38 U.S.C.A. § 1705(a), VA shall manage the enrollment 
of veterans in accordance with the enumerated priorities.  
The Secretary of Veterans Affairs (Secretary) shall manage 
the enrollment of veterans in accordance with the following 
priorities, in the order listed: (1) veterans with service- 
connected disabilities rated 50 percent or greater; (2) 
veterans with service-connected disabilities rated 30 percent 
or 40 percent; (3) veterans who are former prisoners of war 
(POW) or were awarded the Purple Heart; veterans with 
service-connected disabilities rated 10 percent or 20 
percent; (4) veterans who are in receipt of increased pension 
based on a need of regular aid and attendance or by reason of 
being permanently housebound and other veterans who are 
catastrophically disabled; (5) veterans who are unable to 
defray the expenses of necessary care as determined under 38 
U.S.C.A. § 1722(a); (6) all other veterans eligible for 
hospital care, medical services, and nursing home care under 
38 U.S.C.A. § 1710(a)(2); and, (7) veterans described in 38 
U.S.C.A. § 1710(a)(3).  38 U.S.C.A. § 1705(a) (West 2002).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in the VA healthcare 
system. Effective October 2, 2002, section 202(a) of the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, Pub. L. No. 107-135, 115 Stat. 2446 
(2002), an additional priority category 8 was established.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a) (2008).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8. 38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003. 38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-73 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  A veteran may apply to be enrolled in 
the VA healthcare system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  38 
C.F.R. § 17.36(d).

The appellant testified that he was advised to enroll in the 
VA healthcare system and received treatment at the VA Medical 
Center over a period of almost 20 years.

Here, because the appellant is not a veteran, he does not 
qualify for any of the categories of veterans eligible for 
enrollment in the order of priority as set forth in 38 
U.S.C.A. § 1705 and 38 C.F.R. § 17.36.  The Board notes that 
appellant's service with the National Guard; however, the 
appellant's National Guard service is not active service in 
the United States Armed Forces for the purposes of 
establishing eligibility for enrollment in the VA health care 
system.  The appellant is therefore not a "veteran" for VA 
benefits purposes under the laws administered by VA.  As the 
law and not the evidence of record is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

The issue of the overpayment created by the appellant's 
enrollment in the VA healthcare system is addressed in the 
remand portion below.





ORDER

The appellant has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.


REMAND

In a December 2007, the San Diego VAMC informed the appellant 
that he is not eligible to receive medical benefits through 
the VA Healthcare System.  

The appellant requested a waiver of indebtedness in February 
2008.  In a July 2008 letter to the VAMC, the VA Committee on 
Waivers and Compromise stated that a waiver would be possible 
under 38 C.F.R. § 17.102(a)(ineligible for care rather than 
humanitarian care) and 38 C.F.R. § 17.105(a).  The letter 
advised the VAMC San Diego to complete a report of 
investigation per VA Handbook 4800.3 and resubmit the 
appellant's waiver request to the Committee.  The case was 
subsequently certified to the Board.  It does not appear that 
the VAMC completed the actions outlined in the Committee's 
July 2008 letter. 

In addition, it was noted in the July 2008 letter that there 
could be no compromise on the debt because the Veteran had 
indicated he was not willing to compromise.  Statements by 
the Veteran in his VA Form 1-9, dated in October 2008 and at 
the hearing on appeal in December 2009 suggest some 
willingness to compromise on the amount of debt.  

A remand is necessary in order to allow the VAMC San Diego to 
complete the information requested by the Committee and 
resubmit the waiver request.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Complete the report and investigation 
per VA Handbook 4800.3 and resubmit the 
appellant's waiver request to the 
committee.

2.  Following the completion of the 
requested action, the case should be 
forwarded to the Committee for further 
review.  The Veteran should be provided 
notice of any determination made by the 
Committee.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


